DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1 & 6, pending claims 1 & 5-8 are now in condition for allowance as explained below.

Allowable Subject Matter
Claims 1 & 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Park (KR 20140030043 A), teaches a lithium electrode comprising a lithium metal layer and a surface treatment layer formed on the lithium metal layer, wherein the surface treatment layer comprises a thiol functional group capable of bonding with lithium metal and a hydrocarbon group as a surface treatment compound but is silent as to the surface treatment compound comprising at least one selected from the group consisting of 1H,1H,2H,2H-perfluorodecanethiol, 1H,1H,2H,2H-perfluorononanethiol, 1H,1H,2H,2H-perfluoro-1-octanethiol, 1H,1H,2H,2H-perfluoro-1-hexanethiol, 1H,1H,2H,2H-perfluorooctylamine, and 4-fluorophenetyl alcohol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727